DISMISS and Opinion Filed August 19, 2021




                                     S In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00591-CR

                   JOSE EDUARDO ANGUIANO, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

               On Appeal from the 203rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F16-59903-P

                         MEMORANDUM OPINION
                   Before Justices Molberg, Goldstein, and Smith
                           Opinion by Justice Goldstein
      After the Texas Court of Criminal Appeals granted Jose Eduardo Anguiano

an out of time appeal, Bruce Anton filed a notice of appeal on appellant’s behalf.

Shortly thereafter, Michael Casillas was appointed to represent appellant and

likewise filed a notice of appeal.

      Because the notices were timely, we informed both attorneys of the

duplicative filings and asked them to inform the Court which attorney will represent

appellant in his direct appeal. Both agreed that Mr. Casillas will represent appellant

and that the later-filed appeal (05-21-00685-CR) will proceed.
      In light of this, we dismiss this appeal.




                                            /Bonnie Lee Goldstein/
                                            BONNIE LEE GOLDSTEIN
                                            JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
210591F.U05




                                         –2–
                                   S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

JOSE EDUARDO ANGUIANO,                     On Appeal from the 203rd Judicial
Appellant                                  District Court, Dallas County, Texas
                                           Trial Court Cause No. F16-59903-P.
No. 05-21-00591-CR        V.               Opinion delivered by Justice
                                           Goldstein. Justices Molberg and
THE STATE OF TEXAS, Appellee               Smith participating.

     Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered August 19, 2021




                                     –3–